Citation Nr: 9927452	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  95-00 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968, and his DD Form 214 indicates his receipt of 
commendations for service in the Republic of Vietnam during 
the Vietnam Era.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The Board remanded this case to the RO 
for further development in January 1997, and the case has 
since been returned to the Board.  

In his November 1994 Substantive Appeal, the veteran 
requested a VA Travel Board hearing.  However, in a response 
to a December 1994 inquiry by the RO, he indicated that he 
instead sought a hearing before RO personnel, and such a 
hearing was conducted in April 1995.  See 38 C.F.R. 
§ 20.704(e) (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran currently has acne vulgaris; this disability 
preexisted service and any worsening during service was due 
to natural progression of the disease.


CONCLUSION OF LAW

A skin disorder was not incurred or aggravated as a result of 
service or herbicide exposure during service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the Board finds that the 
veteran has presented a claim which is plausible and capable 
of substantiation.  The Board is also satisfied that all 
relevant and available facts have been properly developed, 
and no further assistance to the veteran is required to 
comply with the VA's duty to assist him in the development of 
facts pertinent to his claim, as mandated by 38 U.S.C.A. 
§ 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  VA regulations also provide that a 
veteran who had active military, naval, or air service in the 
Republic of Vietnam during the Vietnam Era and has one of the 
diseases listed in 38 C.F.R. § 3.309(e) (1998) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 3.307(a)(6)(iii) (1998).  
In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. 
§ 3.309(e) (1998).  See 38 C.F.R. § 3.307(a)(6)(ii) (1998).

The Board has reviewed the veteran's claims file with regard 
to these regulatory provisions and observes that the report 
of the veteran's January 1994 VA Agent Orange and skin 
examinations contains a diagnosis of "probable chloracne."  
However, the veteran was subsequently examined in July 1998 
by a VA doctor, who opined that the veteran suffered from 
acne vulgaris and not chloracne, and this doctor supported 
his opinion with further commentary.  This examiner noted 
that both diseases shared a similar physical presentation but 
were not causally related.  In this regard, 38 C.F.R. 
§ 3.309(e) (1998) includes chloracne, but not acne vulgaris, 
among the diseases for which consideration under 38 U.S.C.A. 
§ 3.307(a)(6) (1998) is warranted.  Here, the evidence, taken 
as a whole, shows that the veteran suffers from acne vulgaris 
and not chloracne.  As such, 38 U.S.C.A. § 3.307(a)(6) is not 
for application in this case, and the Board has therefore 
considered the veteran's claim for service connection for a 
skin disorder on a direct basis.

Under 38 U.S.C.A. § 1111 (West 1991), a veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  In this case, the veteran's February 
1966 entrance examination report shows that he suffered from 
mild acne of the face at entry into service.  Therefore, the 
presumption of soundness is not for application in this case, 
and the question becomes whether the veteran's preexisting 
acne was aggravated as a result of service.

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1998).  In deciding a claim based on 
aggravation, after having determined the presence of a 
preexisting condition, the Board must first determine whether 
there has been any measured worsening of the disability 
during service and then whether this constitutes an increase 
in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  
Temporary or intermittent flare-ups of the preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition, as contrasted to 
symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991).

The veteran's February 1966 service enlistment examination 
indicates that he suffered from mild acne of the face.  He 
was subsequently treated for acne on several occasions during 
service.  An August 1967 report contains a diagnosis of acne 
vulgaris and indicates the existence of pustules, scars, and 
papules of the face and some papules and pustules on the 
chest and back.  He was treated again for this disability in 
September and October 1967.  A November 1967 treatment record 
indicates new lesions of the chest and back.  A December 1967 
treatment record reflects that the veteran was taking acne 
medication and that this disorder was healing "fairly 
well."  He was treated for this condition again in April and 
May 1968 and his medication was switched in May 1968.  The 
veteran's June 1968 separation examination report is entirely 
negative for any skin disorders, and the veteran reported no 
skin disorders in the accompanying Report of Medical History 
from the same date.  A subsequent June 1968 treatment record 
indicates that the veteran's face and back were "better."  

The claims file includes an unsigned August 1969 statement 
from a group of three physicians at Skokie, Illinois, 
apparently addressed to the veteran (the first letter of the 
surname addressed on the reverse side of the posted statement 
is different than the veteran's name, he did not list such 
treatment on his November 1993 compensation application, and 
testified at an April 1995 RO hearing only that there were 
time where he would see a dermatologist "maybe a couple 
years" after service for a little while and take some 
Tetracycline to try and stop the activity.  He did not recall 
the names of the doctors or places he had been treated).  
According to the August 1969 statement, the veteran was seen 
twice a week for a severe case of acne, which became worsened 
by unsanitary conditions in Vietnam.  

The next post-service medical evidence showing a skin 
disorder is the report of the veteran's VA Agent Orange and 
skin examinations from January 1994, which includes the 
diagnosis of possible chloracne and indicates the presence of 
cysts of the face, back, chest, and arms.  Following the 
Board's January 1997 remand, the veteran underwent a VA skin 
examination in July 1998, and the examiner who examined the 
veteran rendered diagnoses of acne vulgaris, nodular cystic 
type; and old scars.  In noting that acne vulgaris was 
different from chloracne; the examiner explained that 
chloracne was an irritant dermatitis caused by exposure to 
certain chlorinated compounds, while acne vulgaris concerned 
the infundibular portion of the follicle.  

Additionally, in a December 1998 memorandum, a VA doctor 
indicated that it was not more likely than not that the 
veteran's acne vulgaris had worsened during service.  Rather, 
the veteran's disorder had undergone a natural progression 
that could not have been expected to have been aggravated by 
service.  Additionally, the doctor noted that the veteran's 
in-service symptomatology did not render him more susceptible 
to future acne, and a worsening of this disease could not 
have been expected to have been noted at the time of the 
separation examination.

Upon a review of the evidence of record, the Board observes 
that the veteran was treated on multiple occasions for acne 
during service and that this disorder was shown to have 
temporarily worsened on several occasions, with involvement 
of the back and chest.  However, flare-ups of a preexisting 
disease during service are not enough, in and of themselves, 
to warrant service connection for that disease.  Rather, 
there must have been a chronic worsening of the disease 
beyond normal progression during service.  In this regard, 
the Board observes that the veteran's June 1968 separation 
examination was negative for acne, and he did not complain of 
a history of acne in his Report of Medical history from the 
same date.  

Although the veteran apparently received treatment within a 
year or two after service for severe acne, the VA doctor who 
had the benefit of a longitudinal review of the veteran's 
claims file in December 1998 concluded that there was natural 
progression of acne vulgaris during service and no 
relationship between the gradual worsening of this disease 
and the in-service symptomatology.  In short, the medical 
evidence does not support the conclusion that the veteran's 
preexisting acne was chronically aggravated by service.  

The Board has considered the veteran's contention, as 
articulated during his April 1995 VA hearing, that his 
current facial acne was caused by exposure to Agent Orange 
during service.  As discussed, however, the provisions of 38 
U.S.C.A. § 3.307(a)(6) (1998) are not for application in this 
case.  Moreover, the veteran has not been shown to possess 
the medical expertise necessary to render a competent opinion 
regarding the etiology of a disease.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Although a veteran can report his symptoms, 
his statements as to the cause of any claimed aggravation 
must be supported by competent medical evidence and not 
merely allegations.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Although the veteran reported prior 
treatment by various doctors for a skin disorder of the face 
during his VA hearing, he was unable to recall the names of 
these doctors.  See generally Counts v. Brown, 6 Vet. App. 
473, 477 (1994) (there is no duty to assist when the 
appellant acknowledges the unavailability of records).

Overall, the evidence in this case does not establish that 
the veteran's underlying acne pathology was permanently 
worsened as a result of his period of military service.  As 
such, the preponderance of the evidence in this case is 
against the veteran's claim for service connection for a skin 
disorder of the face.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt, as set forth 
in 38 U.S.C.A. § 5107(b) (West 1991).  However, since the 
preponderance of the evidence is against the veteran's claim, 
this doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1998).


ORDER

Service connection for a skin disorder of the face, to 
include as secondary to herbicide exposure in Vietnam, is 
denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

